Exhibit 10.3

SUBLEASE

THIS SUBLEASE is made and entered into this 8th day of February, 2011, by and
between INTEGRAL SYSTEMS, INC., a Maryland corporation (“Sublandlord”), and
COMPUTER SCIENCES CORPORATION, a Nevada corporation (“Subtenant”).

 

  1. Basic Sublease Provisions.

 

  1.1. Building: the office building known as Gateway Exchange III located at
6721 Columbia Gateway Drive, Columbia, Maryland, which is located in Howard
County, Maryland. The “Building” shall be deemed to consist of 131,451 rentable
square feet and is situated on and a part of the property (the “Property”)
legally described in Exhibit C attached hereto.

 

  1.2. Subtenant’s Address (for notices): 3170 Fairview Park Drive, Falls
Church, VA 22042 Attn: Terrance Bilbo-Corporate Administration/JLL Lease
Administration, with a mandatory copy to Computer Sciences Corporation, 2100
East Grand Avenue, El Segundo, CA, Attention: Senior Real Estate Counsel

 

  1.3. Sublandlord’s Address (for notices): 6721 Columbia Gateway Drive,
Columbia, Maryland 21046, Attn: Christopher Roberts

 

  1.4. Prime Landlord: 6721 Gateway, LLC, a Maryland limited liability company

 

  1.5. Prime Landlord’s Address (for notices): 6711 Columbia Gateway Drive,
Suite 300, Columbia, MD 21046, Attn: General Counsel

 

  1.6. Prime Lease: that certain Agreement of Lease, dated June 6, 2008 (the
“Original Lease”), made by and between the Prime Landlord, as landlord, and
Sublandlord, as tenant, as amended by that certain First Amendment to Agreement
of Lease, dated September 9, 2009 (the “First Amendment”; and, the Original
Lease, the “Prime Lease”), by Prime Landlord, as landlord, and Sublandlord, as
tenant. A copy of the Prime Lease is attached hereto as Exhibit A, provided that
certain provisions of the Prime Lease have been redacted as shown therein and
such provisions shall not be applicable to this Sublease.

 

  1.7. Sublease Term: The Sublease Term shall commence on the Phase 1 Tender
Date and expire on the Expiration Date; and, for the avoidance of doubt, if the
Renewal Option is duly exercised in accordance with Section 37.8 hereof, the
Sublease Term shall include the Renewal Term.

 

  1.8. Sublease Premises: The Sublease Premises are comprised of (i) the third,
fourth, and fifth floors of the Building, which floors shall be deemed to
consist of 26,561 rentable square feet each for a total of 79,683 rentable
square feet, and (ii) the Subtenant’s allocation of common area space on the
first floor, which allocation shall be deemed to consist of 3,327 rentable
square feet and is referred to herein as “Common Area Space”. The Sublease
Premises, including the Common Area Space, is shown on Exhibit B hereto.



--------------------------------------------------------------------------------

  1.9.

Phase 1 Tender Date: Subject to and in accordance with the terms hereof,
Sublandlord shall tender possession of the entire third (3rd) floor and the
Common Area Space (“Phase 1 Premises”) to the Subtenant the first business day
following the later to occur of (x) the execution and delivery of this Sublease
by each of Sublandlord and Subtenant, (y) receipt of the Consent (as defined in
Section 2.2) and (z) delivery by Subtenant to Sublandlord of its certificates of
insurance evidencing its compliance with the insurance provisions herein
contained (the date of such tender, the “Phase 1 Tender Date”).

Phase 2 Tender Date: Subject to and in accordance with the terms hereof,
Sublandlord shall tender possession of the entire fifth (5th) floor (“Phase 2
Premises”) to the Subtenant on or before April 1, 2011 (the date of such tender,
the “Phase 2 Tender Date”).

Phase 3 Tender Date: Subject to and in accordance with the terms hereof,
Sublandlord shall tender possession of the entire fourth (4th) floor of the
Building (the “Phase 3 Premises”) on or before July 1, 2011 (the “Phase 3 Tender
Date”).

Rent Commencement Date: means (i) in respect of the Phase 1 Premises and the
Phase 2 Premises, the date (the “Phase 1/2 Rent Commencement Date”) that is the
later of (x) the fourteenth (14th) day following the date on which Subtenant’s
voice and data circuits (“Circuits”) are installed and activated by Subtenant’s
telecommunications service provider and (y) June 1, 2011, and (ii) in respect of
the Phase 3 Premises, the fourteenth (14th) day following the Phase 3 Tender
Date (the “Phase 3 Rent Commencement Date”).

 

  1.10.

Expiration Date: means the fifth (5th) anniversary of the Phase 3 Rent
Commencement Date, or such earlier or later date on which the Sublease Term
shall sooner or later end pursuant to any of the terms, conditions or covenants
of this Sublease (including without limitation by termination) or pursuant to
law.

 

  1.11. Basic Rent: means twenty-seven dollars and twenty-five cents ($27.25)
per rentable square foot, on a full service basis, net of electricity. Basic
Rent shall be increased on June 1, 2012 and on each annual anniversary thereof
during the Sublease Term (each an “Adjustment Date”) by multiplying the Basic
Rent payable immediately before such Adjustment Date by three percent (3%) and
adding the resulting amount to the Basic Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein.

 

  1.12. Payee of Rent: Integral Systems, Inc., 6701 Columbia Gateway, Columbia,
Maryland 21046 or as otherwise directed by Sublandlord in writing.

 

  1.13. Process for Payment of Rent: Via wire transfer in accordance with the
instructions attached as Exhibit F, or as otherwise directed by Sublandlord in
writing.



--------------------------------------------------------------------------------

  1.14. Sublease Share: Commencing on Phase 1 Commencement Date, the Subtenant’s
proportionate share shall be 63.15% of the Building (the “Sublease Share”). The
Sublease Share shall be adjusted, as appropriate, in the event that Subtenant
exercises its right to expanded the Sublease Premises as provided herein.

 

  1.15. Operating Expenses: shall mean, for a particular period, the sum of
(i) the Building Expenses (as defined in Section 6.2.2 of the Prime Lease) and
(ii) without duplication, the actual expenses paid or incurred by Sublandlord to
maintain, operate and repair the Common Area Space as required under the Prime
Lease, in each case, paid or incurred during such period. If occupancy of the
Building during any calendar year, including the Base Year, is less than 100%,
then Operating Expenses for that calendar year shall be “grossed up” to that
amount of Operating Expenses that, using reasonable projections, would normally
be expected to be incurred during the calendar year in question if the Building
was 100% occupied during the applicable calendar year period, as determined
under generally accepted accounting principles; it being understood that only
those component of Operating Expenses that are affected by variations in
occupancy levels shall be grossed up.

Base Year Operating Expenses: shall mean the Operating Expenses for the calendar
year 2011 (the “Base Year”).

Taxes: shall mean, for a particular period, any and all Taxes (as defined in the
Prime Lease) imposed on the Property during such period.

Base Year Taxes: shall mean Taxes imposed during the 2011-2012 tax year (the
“Base Tax Year”).

 

  1.16. Subtenant’s Use: General office purposes, ancillary customer training,
customer support services, computer integration, computer labs, light assembly
of telecommunications equipment, telecommunications labs and, subject to the
terms of the Prime Lease, any other lawful purpose.

 

  1.17. Broker: Jones Lang LaSalle Brokerage, Inc. served sole broker with
respect to this Sublease.

The following exhibits are attached hereto and made a part hereof:

 

Exhibit A:    Prime Lease Exhibit B:    Description of the Sublease Premises
Exhibit C:    Legal Description of the Property Exhibit D:    Form of Rent
Commencement Date Agreement Exhibit E:    Personal Property Exhibit F:   
Payment Instructions

 

  2. Prime Lease; Prime Landlord’s Consent.

2.1. Sublandlord is the tenant under the Prime Lease. Sublandlord represents and
warrants to Subtenant that (a) Sublandlord has delivered to Subtenant a copy of
the Prime Lease and all other material agreements between Prime Landlord and
Sublandlord relating to the leasing, use, and occupancy of the Sublease Premises
and (b) the Prime Lease is, as of the date hereof, in full force and effect.



--------------------------------------------------------------------------------

2.2. This Sublease and the obligations of the parties hereunder are expressly
conditioned upon Sublandlord’s obtaining prior written consent hereto by Prime
Landlord (the “Consent”). Subtenant shall promptly deliver to Sublandlord any
information reasonably requested by Prime Landlord (in connection with Prime
Landlord’s approval of this Sublease) with respect to the nature and operation
of Subtenant’s business and/or financial condition of Subtenant. Subject to a
maximum amount of $500.00, Subtenant shall pay all fees and expenses assessed by
Prime Landlord in connection with Prime Landlord’s review of and/or approval of
this Sublease. Sublandlord and Subtenant hereby agree, for the benefit of Prime
Landlord, that this Sublease and Prime Landlord’s consent hereto shall not
(a) create privity of contract between Prime Landlord and Subtenant; (b) be
deemed to have amended the Prime Lease in any regard (unless Prime Landlord
shall have expressly agreed in writing to such amendment) or (c) construed as a
waiver of any right of Prime Landlord to consent to any assignment of the Prime
Lease by Sublandlord or any further subletting of premises leased pursuant to
the Prime Lease, or as a waiver of any right of Prime Landlord to consent to any
assignment by Subtenant of this Sublease or any sub-subletting of the Sublease
Premises or any part thereof.

3. Sublease. Sublandlord, for and in consideration of the rents herein reserved
and of the covenants and agreements herein contained on the part of the
Subtenant to be performed, hereby subleases to the Subtenant, and the Subtenant
accepts from Sublandlord, the Sublease Premises. In accordance with the terms of
this Sublease, at no additional charge, Subtenant shall have unrestricted,
non-exclusive right to use the Common Area Space, which space consists of the
first floor lobby area, certain common area hallways, the cafeteria and vending
area, the conference rooms located adjacent to the reception area (“First Floor
Conference Rooms”), the training room on the first floor currently designated as
Room 148 (“Training Room”), the loading dock areas, and the mechanical spaces
used for electrical, mechanical, and telecommunications equipment (“Building
Service Areas”), which spaces, areas and rooms are on the first floor of
Building as shown on Exhibit B hereto. Notwithstanding anything herein to the
contrary, each of Subtenant and any other tenant of the Building shall have the
right to reserve, on a daily basis, the First Floor Conference Rooms, the
Training Room and the loading dock areas on a “first come, first served”.
Sublandlord shall designate an on-site administrative employee who shall
maintain a reservation log for the purpose of managing reservations for use of
the First Floor Conference Rooms, the Training Room and the loading dock areas.
Subtenant’s usage of the Common Area Space shall be subject to the terms and
conditions of this Sublease and the Prime Lease. Subtenant’s access to the
Building Service Areas shall be limited to a single designated representative of
the Subtenant, which representative shall be registered with Sublandlord and,
subject to the Prime Lease, shall have access to the Building Service Areas at
all times. Each of Sublandlord and Subtenant agrees to cooperate with the other
regarding its respective use of, and activities in, the Building Service Areas.
Subtenant agrees not to unreasonably disturb or interrupt Sublandlord’s use of
the Building Service Areas. Each of Sublandlord and Subtenant shall have the
right to have a receptionist seated at the reception desk in the reception area.
Each of Sublandlord and Subtenant shall cooperate with the other in connection
with the receiving and handling of mail and other non-oversized deliveries to
the Building at the reception desk (or as otherwise agreed from time to time).

4. Term. Subject to Section 5 hereof, the term of this Sublease (the “Sublease
Term”) shall be as set forth in Section 1.7; provided, however, that in no event
shall the Sublease Term extend beyond the date that is ten (10) business days
prior to the termination of the Prime Lease. Following the Phase 1 Rent
Commencement Date and the Phase 2 Rent Commencement Date, Subtenant shall
execute a Rent Commencement Date Agreement, which shall be in a form consistent
with that attached as Exhibit D.



--------------------------------------------------------------------------------

5. Possession; Acceptance of Sublease Premises. Sublandlord agrees to deliver
possession of the relevant portion of the Sublease Premises, in the case of the
Phase 1 Premises, on the Phase 1 Tender Date and, in the case of the Phase 2
Premises and the Phase 3 Premises, on or before the Phase 2 Tender Date or the
Phase 3 Tender Date, as applicable, in their respective condition as of the
execution and delivery hereof, reasonable wear and tear excepted; that is to
say, AS-IS, WHERE-IS condition, without any representations or warranties.
Sublandlord shall endeavor to tender to Subtenant the Phase 2 Premises and Phase
3 Premises as promptly as practicable after Sublandlord vacates the same, but in
no event later than the respective dates specified in the definitions of Phase 2
Tender Date and Phase 3 Tender Date. Sublandlord shall have no obligation to
perform any work or make any alterations, improvements, or installations in
order to prepare the Sublease Premises for Subtenant’s occupancy. By its
acceptance of keys to the Sublease Premises or by opening for business or
otherwise occupying the Sublease Premises, Subtenant shall be deemed to have
accepted the Sublease Premises as suitable for the operation of Subtenant’s
business operations.

6. Subtenant’s Use. The Sublease Premises shall be used and occupied for the
Subtenant’s Use set forth in Section 1.16.

7. Rent. Commencing on the Phase 1/2 Rent Commencement Date (in respect of the
Phase 1 Premises and the Phase 2 Premises) and the Phase 3 Rent Commencement
Date (in respect of the Phase 3 Premises), Subtenant agrees to pay the Basic
Rent set forth in Section 1.10 to the Payee specified in Section 1.11, via wire
transfer, in immediately available funds, using the instructions set forth on
Exhibit F or to such other payee or at such address as may be designated by
notice in writing form from Sublandlord to Subtenant, without prior demand
therefor and without any set-off, deduction or abatement whatsoever, except as
otherwise expressly permitted hereunder or under the Prime Lease. Basic Rent
shall be paid in equal monthly installments in advance on the first day of each
month of the Term. Basic Rent shall be pro-rated for partial months at the
beginning and end of the Term. All charges, costs and sums required to be paid
by Subtenant to Sublandlord under this Sublease in addition to Basic Rent shall
be deemed “Additional Rent”, and Basic Rent and Additional Rent shall
hereinafter collectively be referred to as “Rent”. Subtenant’s covenant to pay
Rent shall be independent of every other covenant in this Sublease. If any check
tendered by Subtenant in payment of Rent, it shall be subject to collection;
and, if the same is dishonored upon presentment for payment, Sublandlord, in
addition to all other rights and remedies contained in this Sublease, may assess
a dishonor charge of Fifty Dollars ($50.00); and Sublandlord shall thereafter
have the right to insist that all of Subtenant’s further payments be made by
wire transfer or certified check. If Subtenant fails to pay any Basic Rent or
any Additional Rent within five (5) calendar days of the time it is due and
payable, then such unpaid amounts shall bear interest from the due date thereof
to the date of payment at the rate of thirteen percent (13%) per annum.
Subtenant shall pay the first monthly installment of Basic Rent (which shall be
credited against the Basic Rent due and payable on the Phase 1/2 Rent
Commencement Date) on or prior to the Phase 1 Tender Date.

 

  8. Additional Rent.

8.1. If and to the extent that Sublandlord is obligated to pay sums other than
Basic Rent under this Sublease or under the Prime Lease resulting from
Subtenant’s subtenancy and/or use of the Sublease Premises, such sums shall be
payable to Sublandlord as Additional Rent.



--------------------------------------------------------------------------------

9. Subtenant’s Obligations. Subtenant shall be responsible for, and shall pay
the following (which, if payable to Sublandlord, shall be deemed Additional Rent
hereunder):

9.1. Subtenant acknowledges that the Sublease Premises (other than the Common
Area Space) are separately metered for electric consumption. Subtenant will
arrange with the Electrical Service Provider to have the electrical service to
the Sublease Premises (other than the Common Area Space) put in Subtenant’s own
name and billed directly to Subtenant. Throughout the Sublease Term, Subtenant
shall pay the Electrical Service Provider of such electric services directly for
the services consumed at the Sublease Premises. Subtenant covenants to pay when
due the charges for all such electrical service. If any electric utility charges
relating to electricity consumed at the Sublease Premises (other than the Common
Area Space) are billed directly to Sublandlord, then Subtenant will reimburse
Sublandlord for the actual amount of such charges, without markup, promptly upon
Subtenant’s receipt of appropriate bills therefor. Subtenant shall hold
Sublandlord harmless from all costs or expenses Sublandlord may incur from
Subtenant’s failure to pay utility bills or to perform any of its obligations
with respect to the purchase of utilities. All utilities serving the Sublease
Premises are paid in full as of the date hereof. The cost of electrical service
to the Common Area Space shall be included in Operating Expenses.

9.2. Commencing on January 1, 2012, Subtenant shall pay to Sublandlord, as
Additional Rent, on a monthly basis, without any set-off, deduction or abatement
whatsoever (except as otherwise expressly permitted hereunder or under the Prime
Lease), one-twelfth (1/12) of the amount, if any, equal to the sum of (a) the
Sublease Share of the amount by which the estimated Operating Expenses exceeds
the Base Year Operating Expenses and (b) the Sublease Share of the amount by
which the estimated Taxes exceeds the Base Year Taxes. These payments shall be
paid in advance on or before the first day of each calendar month of the Term.
On or before May 31 of each year during the Sublease Term, Sublandlord shall
furnish Subtenant a written statement of reasonable estimated Operating Expenses
and Taxes allocable to the Sublease Premises. If such written statement is
furnished after the commencement of a calendar year, within thirty (30) days of
written receipt, Subtenant shall also make a retroactive lump-sum payment to
Landlord equal to the monthly payment amount multiplied by the number of months
during the calendar year for which no payment was paid. Notwithstanding the
foregoing, Sublandlord reserves the right, from time to time during each year,
but no more frequently than once per year, to revise the estimated Operating
Expenses allocable to the Sublease Premises and upon notice to Subtenant of such
revision, Subtenant shall adjust its payment to Sublandlord accordingly.
Notwithstanding the foregoing, in no event shall the aggregate amount payable by
Subtenant for any calendar year on account of Controllable Expenses (as defined
below) exceed the amount that is equal to the Controllable Expenses payable by
Subtenant for the immediately prior calendar year, as increased by six percent
(6%). As used herein, “Controllable Expenses” mean all operating costs excluding
costs and expenses for insurance, utilities, Property Taxes, snow and ice
removal, and union wages. The foregoing limitation on Controllable Expenses
shall be on a cumulative “rolling average” basis over the Lease Term, so that,
for example, if Controllable Expenses only increase by five percent (5%) in a
particular Year, an increase of seven percent (7%) shall be permitted with
respect to the following Year.

9.3. Actual Costs. On or prior to August 1 of each year following the Base Year,
Sublandlord shall deliver to Subtenant a written statement, broken down by
category, setting forth the Operating Expenses and Taxes for the Building and
the portion thereof allocable to the Sublease Premises during the preceding
Year; provided, however, such outside date shall not prejudice Sublandlord’s
rights to further require reconcile Operating Expenses and Taxes with respect to
items for which the information necessary to reconcile same was not available to
Sublandlord by such outside date. Subtenant shall have the right to audit such
expenses within



--------------------------------------------------------------------------------

ninety (90) days of receipt of a billing statement from Sublandlord. If such
Operating Expenses and Taxes allocable to the Sublease Premises for any year
exceed the estimated Operating Expenses and Taxes allocable to the Sublease
Premises paid by Subtenant to Sublandlord pursuant to Section 9.2 for such year
(subject to limit on Controllable Expenses described above), Subtenant shall pay
the amount of such excess to Sublandlord within thirty (30) Days after receipt
of such statement by Subtenant. If such statement shows the Operating Expenses
and Taxes allocable to the Sublease Premises to be less than the estimated
Operating Expenses and Taxes allocable to the Sublease Premises paid by
Subtenant to Sublandlord (subject to the limit on Controllable Expenses
described above), then the amount of such overpayment shall be shall be credited
towards the installment(s) of Additional Rent next coming due from Subtenant, or
if none, then the overpayment shall be refunded to Subtenant.

9.4. End of Term. If this Sublease shall terminate on a day other than the last
day of a calendar year, Sublandlord shall pro-rate the Operating Expenses and
Taxes allocable to the Sublease Premises for such calendar year predicated on
the most recent reliable information available to Sublandlord.

9.5. All charges for after-hours service to the Sublease Premises, at such rates
as are set forth in the Prime Lease or otherwise by Prime Landlord.

9.6. The cost and expense of ordinary maintenance and repairs as to the Sublease
Premises shall be allocated in accordance with Section 14 hereof.

9.7. As Additional Rent, within thirty (30) days of receipt of invoice therefor,
Subtenant shall reimburse Sublandlord for any personal property taxes imposed by
a Governmental Authority in respect of the Personal Property (as defined in
Section 18) and paid by Sublandlord.

10. Quiet Enjoyment. Sublandlord represents that it has full power and authority
to enter into this Sublease, subject to the consent of the Prime Landlord, if
required under the Prime Lease. Subtenant, upon the payment of Rent and the
performance of all the terms of this Sublease, shall have the right, at all
times during the Sublease Term, to peaceably and quietly enjoy the Sublease
Premises without any disturbance from Sublandlord or any other person claiming
through Sublandlord.

 

  11. Subtenant’s Insurance.

11.1. At all times during the Term, at its own cost and expense, Subtenant shall
keep or cause to be kept in place insurance in the forms and amounts, and on the
terms, required under Section 13 of the Prime Lease (which coverages shall be
expanded or increased if required by the Prime Landlord or pursuant to the Prime
Lease), provided however, that notwithstanding any provision of the Prime Lease
to the contrary, Subtenant shall at a minimum, provide the following coverages:
(a) commercial general liability insurance with respect to the Sublease
Premises, written on an occurrence basis or with limits as required by the Prime
Lease; (b) insurance covering all improvements made by or on behalf of
Subtenant, trade fixtures, equipment, furnishings, furniture and other personal
property installed and owned by Subtenant or as provided by Sublandlord and used
in connection with the Sublease Premises insured to its full replacement value
against loss or damage on a comprehensive all risk basis; and (c) Workers’
Compensation Insurance covering all employees as required by law. Additionally,
during any construction or renovation of any permitted Alterations pursuant to
this Sublease, Subtenant shall cause to be provided appropriate builder’s risk
insurance and owner’s contingent or protective liability insurance, covering
claims not covered by or under the terms of the above-mentioned



--------------------------------------------------------------------------------

comprehensive general liability insurance, written on an occurrence basis, with
completed operations coverage and or with limits as required by the Prime Lease.
Subtenant agrees to furnish Sublandlord with certificates in a form reasonably
satisfactory to Sublandlord evidencing such insurance prior to the commencement
of any such construction or renovations. Subtenant shall be responsible for
insuring the Personal Property (as defined in Section 18) based upon
Sublandlord’s then applicable book value, which may be adjusted on an annual
basis.

11.2. In addition to any requirements stated in the Prime Lease, each insurance
policy required above shall (a) be obtained from companies licensed or
authorized to issue policies of insurance in the state in which the Sublease
Premises are located and reasonably acceptable to Sublandlord (it being agreed
that an insurance company reasonably acceptable to Prime Landlord shall be
deemed reasonably acceptable to Sublandlord); (b) except for Workers’
Compensation, name Sublandlord and Prime Landlord (and any other entities
designated by Sublandlord or Prime Landlord) as an additional insured;
(c) insure the interests of Prime Landlord and Sublandlord regardless of any
breach or violation by Subtenant of warranties, declarations or conditions
contained in such policies or any action or inaction of Subtenant or of any
other person; (d) be non-cancelable and non-amendable with respect to the
interest of Sublandlord and Prime Landlord without at least thirty (30) days’
prior written notice; and (e) contain a clause that such policy and the coverage
evidence thereby shall be primary with respect to any policies carried by
Sublandlord, and that any coverage carried by Sublandlord shall be excess
insurance.

11.3. Prior to the Phase 1 Tender Date, the Phase 2 Tender Date and the Phase 3
Tender Date, as applicable, and thereafter as required to evidence policy
renewal at least ten (10) days prior to expiration, Subtenant shall furnish
Sublandlord with certificates evidencing each insurance policy required above.
Should Subtenant fail to timely provide any such certificate, Sublandlord shall
have the right, but not the obligation, at any time and from time to time and
without notice to obtain the insurance coverage required to be maintained by
Subtenant, and if Sublandlord elects to do so, all costs and expenses incurred
by Sublandlord shall be immediately paid by Subtenant to Sublandlord as
Additional Rent without prejudice to any rights and remedies of Sublandlord
under this Sublease. Each such policy shall contain a provision stating that
such policy or policies shall not be canceled without prior written notice
thereof to Prime Landlord and Sublandlord (or, as applicable, their respective
designees).

11.4. Anything in this Sublease or the Prime Lease to the contrary
notwithstanding, Sublandlord and Subtenant severally waive any claim in its
favor against the other (REGARDLESS OF CAUSE, INCLUDING NEGLIGENCE OF THE OTHER
OR ITS AGENTS OR EMPLOYEES, AND STRICT LIABILITY OF ANY KIND) for loss or damage
to any of its property located on or constituting a part of the Sublease
Premises or the Property, by reason of fire or the elements, or any other cause
that is insured, or insurable (whether or not actually insured) by the terms of
standard fire and extended coverage insurance in the state where the Building is
located, regardless of the amount of the proceeds, if any, payable under such
insurance.

11.5. If Subtenant procures and maintains insurance on its signs, trade fixtures
and other equipment and personal property not installed as a permanent fixture
to the Building or improvements thereto so as to become fixtures under State
law, Subtenant shall be the sole owner of such insurance and recover and retain
the proceeds of such insurance in the event of any loss covered by such
insurance.



--------------------------------------------------------------------------------

  12. Assignment or Subletting.

12.1 Without the prior written consent of Sublandlord (which shall not be
unreasonably withheld) and of Prime Landlord (but only when required in
accordance with the Prime Lease), Subtenant shall not (i) assign, convey or
mortgage this Sublease or any interest under it, (ii) allow any transfer thereof
or any lien upon Subtenant’s interest by operation of law, (iii) further sublet
the Sublease Premises or any part thereof except to an Affiliate or (iv) permit
the occupancy of the Sublease Premises or any part thereof by anyone other than
Subtenant or an Affiliate (other than a licensee or concessionaire providing an
exclusive service to Subtenant or an Affiliate). If Sublandlord consents
thereto, Sublandlord shall use reasonable efforts to obtain the consent of Prime
Landlord if such consent is required to be obtained under the Prime Lease,
provided however, that any cost of obtaining Prime Landlord’s consent shall be
borne by Subtenant.

12.2 No permitted assignment shall be effective and no permitted sublease shall
commence unless and until any and all Events of Default by Subtenant then
existing hereunder shall have been cured. No permitted assignment or subletting
shall relieve Subtenant from Subtenant’s obligations and agreements hereunder
and Subtenant shall continue to be liable as principal and not as guarantor or
surety to the same extent as through no assignment or subletting had been made.

12.3. Notwithstanding anything contained herein, Subtenant shall have the right
to assign the Sublease in its entirety, without the prior consent of the
Sublandlord, to (a) an entity resulting from a merger or consolidation with
Subtenant, (b) any entity succeeding to the business and assets of Subtenant and
(c) any subsidiary or affiliate of Subtenant. As used herein, the term
“affiliate” shall have the meaning ascribed to such term in the Prime Lease.
Sublandlord shall use reasonable efforts to obtain the consent of Prime Landlord
if such consent is required to be obtained under the Prime Lease, provided
however, that any cost of obtaining Prime Landlord’s consent shall be borne by
Subtenant.

13. Rules. Subtenant agrees to comply with all rules and regulations that Prime
Landlord has made or may make hereafter from time to time for the Building and
the Sublease Premises. Sublandlord shall not be liable in any way for damage
caused by the non-observance by any other tenants of such similar covenants in
their leases or of such rules and regulations. Sublandlord has received no such
rules and regulations as of the date of this Sublease.

14. Repairs and Compliance. Subtenant shall, at Subtenant’s own expense,
maintain the Sublease Premises in the condition required under the Prime Lease
and at least in good order and condition and make all routine and ordinary
repairs to the Sublease Premises as are necessary to keep the Sublease Premises
in the condition required by the Prime Lease and at least in good working order,
appearance and condition, as the case may require, and shall comply with all
laws and ordinances, and all order, rules and regulations of all governmental
authorities and of all insurance bodies and their fire prevention engineers at
any time in force, applicable to the Subtenant’s particular use or manner of use
of the Sublease Premises to the extent required under the Prime Lease. In
addition, Subtenant shall be responsible for the cost to repair or replace any
damage or injury in or about the Sublease Premises caused by any act or omission
of Subtenant or Subtenant’s agents, employees or invitees. Sublandlord shall
have no obligation to repair, maintain, refurbish or make replacements for the
Sublease Premises, whether or not arising out of fire, other casualty, or in
connection with the need for normal maintenance or repair except for any damage
or injury in or about the Sublease Premises caused by any act or omission of
Sublandlord or Sublandlord’s agents, employees, invitees or contractors or
except as otherwise provided in this Sublease; provided however, that to the
extent any maintenance, repair and replacement obligations to be performed by
the tenant under the Prime Lease are not to be performed by Subtenant,
Sublandlord shall be and remain responsible for the performance thereof.



--------------------------------------------------------------------------------

  15. Fire or Casualty or Eminent Domain; Damage from Certain Causes.

15.1. Subtenant shall give Sublandlord prompt written notice (and, in any event,
in accordance with any notice requirement stated in the Prime Lease) of any
damage to the Sublease Premises by fire or other cause.

15.2. Notwithstanding anything to the contrary herein or in the Prime Lease,
Subtenant shall not have the right to terminate this Sublease as to all or any
portion of the Sublease Premises, or be entitled to an abatement of Basic Rent
or Additional Rent, by reason of a casualty or condemnation affecting the
Sublease Premises unless Sublandlord is entitled to terminate the Prime Lease or
is entitled to a corresponding abatement with respect to its obligation under
the Prime Lease. If Sublandlord is entitled to terminate the Prime Lease in
respect of all or any portion of the Sublease Premises by reason of a casualty
or condemnation affecting the Sublease Premises, Subtenant may terminate this
Sublease as to any corresponding part of the Sublease Premises by written notice
to Sublandlord given on or prior to the day determined by Section 28.1 prior to
the date Sublandlord is required to give notice to Prime Landlord of such
termination under the terms of the Prime Lease.

15.3. Notwithstanding any other provision of this Sublease or the Prime Lease to
the contrary, except to the extent caused by the gross negligence or willful
misconduct of Sublandlord, Sublandlord shall not be liable to Subtenant, or to
Subtenant’s employees, agents, subtenants, licensees, invitees, or visitors, or
to any other person whomever, for any loss, or any damage to or loss of any
property or death or injury to any person occasioned by or arising out of
(a) the condition or design of or any defect in or failure to repair the
Sublease Premises or the Building or any part or component thereof (including
without limitation any mechanical, electrical, plumbing, heating, air
conditioning or other systems or equipment); or (b) acts or omissions of Prime
Landlord, other tenants or occupants in the Property or of any other persons
whomever; or (c) burglary, theft, vandalism, malicious mischief, fire, act of
God, public enemy, criminal conduct, court order or injunction, riot, strike,
insurrection, war, requisition or order of governmental authority, or any other
matter beyond the reasonable control of Sublandlord; (d) repair or alteration of
any part of the Sublease Premises or Property; or (e) violation or default by
Prime Landlord under the Prime Lease (including without limitation slow-down,
interruption, failure or cessation of any service to be provided by Prime
Landlord).

16. Alterations. Subtenant may make or allow to be made alterations, additions
or improvements (including signs) in or to the Sublease Premises (“Alterations”)
following the prior consent of Sublandlord and Prime Landlord pursuant to the
Prime Lease. In no event shall Subtenant make or allow to be made any
Alterations if to do so would constitute a default under the Prime Lease. If
Alterations by Subtenant are permitted or consented to as aforesaid, Subtenant
shall make such Alterations at its sole cost and expense and Subtenant shall
comply with all of the covenants of Sublandlord contained in the Prime Lease
pertaining to the performance of such Alterations. Subtenant shall indemnify,
defend and hold harmless Sublandlord against liability, loss, costs, damage,
liens and expense imposed on Sublandlord arising out of the performance of
Alterations by Subtenant. All Alterations made by either of the parties hereto
upon the Sublease Premises, except movable office furniture (for the avoidance
of doubt, other than the Personal Property) put in at the expense of Subtenant
and other items as mutually agreed upon in writing, shall be the property of
Sublandlord and shall remain upon and



--------------------------------------------------------------------------------

be surrendered with the Sublease Premises at the termination of this Sublease
without molestation or injury. Any Alterations made by Subtenant shall be
subject to removal at the expiration or earlier termination of this Sublease
only if so required by Prime Landlord in writing at the time of Prime Landlord’s
consent to such Alterations; otherwise, such Alterations shall be left on the
Sublease Premises. Subtenant’s request for approval shall expressly request that
Prime Landlord confirm its removal requirements at the time consent is granted.
Notwithstanding anything herein to the contrary, Subtenant shall not be required
to remove any cabling, telecommunications or electronic security systems at the
expiration or earlier termination of this Sublease.

17. Surrender. Upon the expiration of this Sublease, or upon the termination of
the Sublease or of the Subtenant’s right to possession of the Sublease Premises,
Subtenant will at once surrender and deliver up the Sublease Premises, together
with all Alterations, subject to the provisions of Section 16, and other
improvements thereon, to Sublandlord broom clean and otherwise in good condition
and repair, except for (x) reasonable wear and tear, (y) damage or loss from
condemnation or, to the extent not the fault of Subtenant or any of its agents,
employees, invitees and/or contractors, fire or other casualty, and (z) damage
or loss caused by Sublandlord or its agents, employees, invitees and/or
contractors. For the avoidance of doubt, conditions existing because of
Subtenant’s failure to perform maintenance, repairs or replacements as required
of Subtenant under this Sublease shall not be deemed “reasonable wear and tear”.
Such improvements shall include all plumbing, lighting, electrical, heating,
cooling and ventilating fixtures and equipment and other articles of personal
property used in the operation of the Sublease Premises (as distinguished from
operations incident to the business of Subtenant). Subtenant shall surrender to
Sublandlord all keys to the Sublease Premises and make known to Sublandlord the
combination of all combination locks which Subtenant is permitted to leave on
the Sublease Premises. All Alterations in or upon the Sublease Premises made by
or on behalf of Subtenant shall become a part of and shall remain upon the
Sublease Premises upon such termination without compensation, allowance or
credit to Subtenant unless such Alterations are to be removed by Subtenant as
provided in Section 16. With respect to the Alterations which Subtenant is to
remove as provided in Section 16, Subtenant shall restore the Sublease Premises
to their condition prior to the making of such Alteration, repairing any damage
occasioned by such removal or restoration. If Prime Landlord requires removal of
such Alteration and Subtenant does not make such removal in accordance with this
Section 17, Sublandlord may remove the same (and repair any damage occasioned
thereby), and dispose thereof, or at its election, deliver same to any other
place of business of Subtenant, or warehouse same. Subtenant shall pay the
actual costs of such removal, repair, delivery and warehousing on demand.

18. Use of Personal Property of Sublandlord. Subject to the remaining provisions
of this Section 18, Sublandlord hereby provides for Subtenant’s use during the
Sublease Term, at no additional cost to Subtenant (other than as set forth in
Section 9.7), the Sublandlord’s personal property located within the Sublease
Premises as more specifically described in Exhibit E attached hereto and made a
part hereof (the “Personal Property”). The Personal Property shall be made
available to Subtenant, effective as of the Phase 1 Tender Date, the Phase 2
Tender Date and the Phase 3 Tender Date, as applicable, on an “AS IS, WHERE IS”
basis WITH ALL FAULTS. Without limiting the generality of the foregoing,
Sublandlord is not making, and expressly disclaims, any and all representations
and warranties, either expressed or implied, regarding the Personal Property,
including, but not limited to, any and all REPRESENTATIONS AND WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Notwithstanding the
foregoing, Personal Property shall not include the existing telephone system or
handsets, computer equipment, including routers or servers, video
teleconferencing equipment (other than the specific video teleconferencing
equipment listed on Exhibit E), and any personal property of any employee of the
Sublandlandord. Unless title to the



--------------------------------------------------------------------------------

Personal Property shall have vested in Subtenant in accordance with the last
sentence of this Section 18, upon the expiration or early termination of this
Sublease, Subtenant shall be responsible for delivering to Sublandlord within
the Sublease Premises at least ninety percent (90%) of the Personal Property in
good and clean condition, normal wear and tear excepted. Subtenant shall have
the right, at its sole cost and expense, to move and reconfigure the Personal
Property within the Sublease Premises from time to time; and, Subtenant shall
not be required to return the Personal Property to its original configuration
upon the expiration or earlier termination of the Sublease, provided that the
configuration of the Personal Property with the Subleased Premises as of the
expiration or earlier termination of the Sublease is a reasonable configuration.
The Personal Property shall remain the property of Sublandlord; provided,
however, that if Subtenant duly exercises the Renewal Option, title to the
Personal Property shall vest in Subtenant, at no charge to Subtenant, upon the
Expiration of the Renewal Term.

19. Holding Over. Subtenant shall have no right to occupy the Sublease Premises
or any portion thereof after the expiration or early termination of this
Sublease. In the event Subtenant or any party claiming by, through or under
Subtenant holds over, Sublandlord may exercise any and all remedies available to
it at law or in equity to recover possession of the Sublease Premises. For each
and every month or partial month that Subtenant or any party claiming by,
through or under Subtenant remains in occupancy of all or any portion of the
Sublease Premises after the expiration of this Sublease or after termination of
this Sublease or Subtenant’s right to possession, Subtenant shall pay monthly
rental at a rate equal to (a) one hundred ten percent (110%) of the rate of
Basic Rent and Additional Rent payable by Subtenant hereunder immediately prior
to the expiration or other termination of this Sublease, for each month of such
holdover during the period commencing on the Expiration Date and ending on the
four-month anniversary of the Expiration Date (the “First Holdover Period”) and
(b) one hundred fifty percent (150%) of the rate of Basic Rent and Additional
Rent payable by Subtenant hereunder immediately prior to the expiration or other
termination of this Sublease, for each month of such holdover during the period
commencing on the day next succeeding the end of the First Holdover Period and
ending on the last day of the month on which Subtenant shall surrender the
Sublease Premises in accordance with the terms and conditions of this Sublease.
Sublandlord shall be entitled to recover damages suffered as a result of any
such holdover, including without limitation, (y) damages payable by Sublandlord
to Prime Landlord by reason of any such holdover or (z) any costs, expenses, and
damages resulting from Sublandlord’s inability to re-let or reoccupy the
Building (or relevant portion thereof) upon Subtenant’s scheduled expiration or
early termination.

20. Encumbering Title. Subtenant shall not do any act which shall in any way
encumber the title of Prime Landlord in and to the Building, nor shall the
interest or estate of Prime Landlord or Sublandlord be in any way subject to any
claim by way of lien or encumbrance, whether by operation of law by virtue of
any express or implied contract by Subtenant, or by reason of any other act or
omission of Subtenant. Any claim to, or lien upon, the Sublease Premises or the
Building arising from any act or omission of Subtenant shall accrue only against
the subleasehold estate of Subtenant and shall be subject and subordinate to the
paramount title and rights of Prime Landlord in and to the Building and the
Property and the interest of Sublandlord in the premises leased pursuant to the
Prime Lease. Without limiting the generality of the foregoing, Subtenant shall
not permit the Sublease Premises, the Building or the Property to become subject
to any mechanics’, laborers’ or materialmen’s lien on account of labor or
material furnished to Subtenant or claimed to have been furnished to Subtenant
in connection with work of any character performed or claimed to have been
performed on the Sublease Premises by, or at the direction or sufferance of,
Subtenant, provided, however, that if so permitted under the Prime Lease,
Subtenant shall have the right to contest in good faith and



--------------------------------------------------------------------------------

with reasonable diligence, the validity of any such lien or claimed lien if
Subtenant shall give to Prime Landlord and Sublandlord such security as may be
deemed satisfactory to them to assure payment thereof and to prevent any sale,
foreclosure, or forfeiture of the Sublease Premises, the Building of the
Property by reason of non-payment thereof, provided further, however, that on
final determination of the lien or claimed lien, Subtenant shall immediately pay
any judgment rendered, with all proper costs and charges, and shall have the
lien released and any judgment satisfied. Sublandlord shall have the right to
satisfy any lien as Sublandlord, in its sole discretion deems necessary to
prevent a default under the Prime Lease or otherwise to protect the interests of
Sublandlord or Prime Landlord.

21. Indemnity. Except for matters arising out of the willful misconduct or gross
negligence of Sublandlord, Subtenant shall hold Sublandlord and Prime Landlord
harmless from and defend Sublandlord and Prime Landlord against any and all
claims or liability (including consequential damages to the extent that
(i) Sublandlord becomes liable to Prime Landlord or Sublandlord or (ii) Prime
Landlord become liable to a third party for the same, and reasonable attorneys’
fees) for any breach of this Sublease, including any action or inaction which
would constitute a breach of the Prime Lease, as well as any injury or damage to
any person or property whatsoever (a) occurring in, on or about the Sublease
Premises during the term of this Sublease (or during any entry onto the Sublease
Premises, Building or Property by Subtenant or its employees, agents,
contractors or invitees occurring prior to the Phase 1 Tender Date, the Phase 2
Tender Date or the Phase 3 Tender Date, as applicable), or (b) occurring in, on
or about the Building or the Property, when such injury or damage be caused
wholly or in part by the act, neglect, fault or omission of any duty with
respect to the same, by Subtenant, its agents, employees, contractors or
invitees. The indemnities contained in this Section 21 shall survive the
expiration or earlier termination of this Sublease. Except as expressly provided
for in Section 19 or this Section 21, in no event shall either party be liable
for consequential, indirect or punitive damages.

22. Sublandlord’s Reserved Rights. Sublandlord reserves the right, with the
giving of twenty-four (24) hours written notice, and with a Subtenant escort if
the Subtenant so desires, to inspect the Sublease Premises, or to exhibit the
Sublease Premises to persons having legitimate interest at any time during the
Term.

23. Defaults. Subtenant further agrees that any one or more of the following
events shall be considered Events of Default as said term is used herein, that
is to say, if:

23.1. Subtenant shall default in any payment of Basic Rent, Additional Rent, or
any other sums required to be paid by Subtenant hereunder when due as herein
provided and such default shall continue for three (3) calendar days after
Sublandlord gives written notice indicating the same is overdue (provided
Sublandlord shall have no obligation to send written notice more than twice in
any twelve (12) month period); or

23.2. Subtenant shall default in securing insurance or in providing evidence of
insurance as set forth in Section 11 of this Sublease or shall default with
respect to lien claims as set forth in Section 20 of this Sublease; or

23.3. Subtenant shall, by its act or omission to act, cause a default under the
Prime Lease and such default if subject to cure under the Prime Lease shall not
be cured at least five (5) business days prior to end of the time permitted for
such cure under the Prime Lease; or



--------------------------------------------------------------------------------

23.4. Subtenant shall default in any of the other covenants and agreements
herein contained to be kept, observed and performed by Subtenant, and such
default shall continue for fifteen (15) days after notice thereof to Subtenant
or such shorter period provided for in Section 23.3 should Subtenant’s default
under this Section 23.4 also create a default under the Prime Lease; or

23.5. Subtenant shall vacate or abandon the Sublease Premises during the Term
hereof, which abandonment shall continue for thirty (30) days after the giving
of notice thereof by Sublandlord; or

23.6. the filing of an involuntary petition proposing the adjudication of
Subtenant as a bankrupt or insolvent, or the reorganization of Subtenant, or an
arrangement by Subtenant with its creditors, whether pursuant to the Federal
Bankruptcy Code or any similar federal or state proceeding, unless such petition
is filed by a party other than Subtenant and is withdrawn or dismissed within
sixty (60) days after the date of its filing; or

23.7. Subtenant shall file, or admit the jurisdiction of the court and the
material allegations contained in, any petition in bankruptcy, or any petition
pursuant or purporting to be pursuant to the Federal bankruptcy laws now
hereafter amended, or Subtenant shall institute any proceedings for relief of
Subtenant under any bankruptcy or insolvency laws or any laws relating to the
relief of debtors, readjustment of indebtedness, reorganization, arrangements,
composition or extension; or

23.8. Subtenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Subtenant or any of
the property of Subtenant; or

23.9. Subtenant shall admit in writing its inability to pay its debts as they
become due; or

23.10. A decree or order appointing a receiver of the property of Subtenant
shall be made and such decree or order shall not have been vacated, stayed or
set aside within sixty (60) days from the date of entry or granting thereof.

24. Remedies; Damages. Upon the occurrence of an Event of Default, Sublandlord
shall have the right, at its election, immediately upon such Event of Default or
at any time thereafter and while any such Event of Default shall continue, to
exercise one or more of the following remedies:

24.1. Sublandlord may, with or without process of law, terminate this Sublease
and enter upon the Sublease Premises and expel Subtenant and those claiming
under Subtenant, without being guilty of any manner of trespass, and thereafter
Sublandlord may peacefully and quietly hold and enjoy the Sublease Premises as
if this Sublease had not been made; without prejudice, however, to any right of
Sublandlord to sue for and recover Rent amounts due under this Sublease; or to
any claim for damage or right of action, remedy or proceeding for breach of any
covenant, agreement or condition herein contained which Sublandlord might
otherwise have or use.

24.2. Sublandlord may bring legal proceedings for the recovery of such damages,
or any installments thereof, from time to time at its election, and nothing
contained



--------------------------------------------------------------------------------

herein shall be deemed to require Sublandlord to postpone suit until the date
when the Term of this Sublease would have expired if it had not been terminated
hereunder. Nothing herein contained shall be construed as limiting or precluding
the recovery by Sublandlord from Subtenant of any sums or damages (including,
without limitation, attorneys’ fees and expenses) to which, in addition to the
damages particularly provided above, Sublandlord may lawfully be entitled by
reason of any default hereunder on the part of Subtenant.

24.3. In the event that Subtenant shall default in the full performance of any
of the terms, covenants or conditions on its part to be performed under this
Sublease, then Sublandlord shall have the same rights and remedies with respect
to such defaults as are given to the Prime Landlord under the Prime Lease with
respect to defaults by Sublandlord under the Prime Lease as well as any other
rights and remedies available under applicable law, all with the same force and
effect as though the provision of the Prime Lease with respect to defaults and
the rights and remedies of the Prime Landlord under the Prime Lease in the event
thereof were set forth at length in this Sublease, together with the right in
each case to recover from Subtenant the reasonable legal fees and expenses
incurred by Sublandlord. For the avoidance of doubt, the term “event of default”
shall also include the breach of the failure of Subtenant to comply with any of
the terms and conditions of the Consent beyond any applicable notice and cure
periods specified therein.

24.4. Notwithstanding any reentry by Sublandlord or any termination of this
Sublease, Sublandlord shall be entitled to recover from Subtenant, and Subtenant
shall pay to Sublandlord on demand an amount equal to the difference between
Basic Rent, Additional Rent and other sums which would be payable under this
Sublease from the date of such demand and the fair rental value of the Sublease
Premises for the balance of the Term.

24.5. In addition to any other rights it may have in law or equity, Sublandlord
shall be entitled (but shall not be obligated) to cure such Event of Default, in
which case Subtenant shall reimburse Sublandlord for all costs incurred in
curing such Event of Default, plus interest thereon at the rate of thirteen
percent (13%) per annum, all of which shall be payable by Subtenant upon demand
by Sublandlord. Notwithstanding any provision to the contrary contained herein,
Sublandlord shall use commercially reasonable efforts to mitigate damages under
this Sublease.

25. Waiver of Jury Trial. SUBLANDLORD AND SUBTENANT HEREBY JOINTLY AND SEVERALLY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
SUBLANDLORD OR SUBTENANT ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS SUBLEASE, THE RELATIONSHIP OF SUBLANDLORD AND SUBTENANT,
SUBTENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY CLAIM OF INJURY OR
DAMAGE. THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST
ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES
OTHER THAN SUBLANDLORD OR SUBTENANT.

26. Notices and Consents. All notices, demands, requests, consents or approvals
which may or are required to be given by either party to the other shall be in
writing and shall be deemed given when received or refused if sent by United
States registered or certified mail, post prepaid, return receipt requested or
if sent by overnight commercial courier service (a) if to Subtenant, addressed
to tenant at the address specified in Section 1.2 or at such other place as
Subtenant may from time to time designate by notice in writing to Sublandlord or
(b) if for Sublandlord, addressed to Sublandlord at the address specified in
Section 1.3 or at such other place as Sublandlord may from time to time
designate by notice in writing to Subtenant. Each party agrees promptly to
deliver a copy of each notice, demand, request, consent or approval from



--------------------------------------------------------------------------------

such party to Prime Landlord and promptly to deliver to the other party a copy
of any notice, demand, request, consent or approval received from Prime
Landlord. Such copies shall be delivered by overnight commercial courier.

27. Certain Prime Lease Provisions Not Applicable. Notwithstanding anything
herein to the contrary, as between Sublandlord and Subtenant:

 

  (a) The following provisions of the Original Lease shall be deemed to be
inapplicable and of no force and effect with respect to the Subleased Premises
and the matters hereby contemplated: 1.1.3, 1.1.4, 1.1.5, 1.1.6, 1.1.7, 1.1.8,
1.1.9, 1.1.10, 1.1.11, 1.1.12, 1.1.13, 3.1, 3.2, 3.3, 6.2.7, 6.5, 16 (second
paragraph) 33, 35, 40.2, 47.1, 52, 54 and Exhibits C, C-1, C-2 and F.
Notwithstanding anything herein to the contrary, the term “Landlord” as used in
Section 11.2 of the Original Lease shall be read to refer to Prime Landlord
and/or Sublandlord, as the context may require.

 

  (b) The First Amendment shall be deemed to be inapplicable and of no force and
effect with respect to the Subleased Premises and the matters hereby
contemplated.

28. Provisions Regarding Sublease. This Sublease and all the rights of parties
hereunder are subject and subordinate to the Prime Lease. Each party agrees that
it will not, by its act or omission to act, cause a default under the Prime
Lease. In furtherance of the foregoing, the parties hereby confirm, each to the
other, that it is not practical in this Sublease agreement to enumerate all of
the rights and obligations of the various parties under the Prime Lease and
specifically to allocate those rights and obligations in this Sublease
agreement. Accordingly, in order to afford to Subtenant the benefits of this
Sublease and of those provisions of the Prime Lease which by their nature are
intended to benefit the party in possession of the Sublease Premises, and in
order to protect Sublandlord against a default by Subtenant which might cause a
default or event by Sublandlord under the Prime Lease:

28.1. Each of Sublandlord and Subtenant agrees that the time limits provided for
in the provisions of the Prime Lease incorporated herein by reference as
provided above for the giving of notice, making demands, performance of any act,
condition or covenant, or the exercise of any right, remedy or option, are
changed for the purposes of this Sublease, as specifically stated elsewhere
herein, or if not so stated, by lengthening for Sublandlord, or shortening for
Subtenant, as the case may be, such limits by (i) two (2) days with respect to
all such periods of five (5) days, (ii) five (5) days with respect to all such
periods of ten (10) days, (iii) ten (10) days with respect to all such periods
of twenty (20) days, (iv) twenty (20) days with respect to all such periods of
thirty (30) days, (v) thirty (30) days with respect to all such periods of sixty
(60) days or more and (vi) as much notice as is reasonably practicable with
respect to all periods of less than five (5) days, so that notices may be given,
demands made, or any act, condition or covenant performed, or any right, remedy
or option hereunder exercised by Sublandlord or Subtenant, as the case may be,
within the time limit relating thereto contained in the Prime Lease.

28.2. Except as otherwise expressly provided herein, Sublandlord shall perform
its covenants and obligations under the Prime Lease which do not require for
their performance and possession of the Sublease Premises and which are not
otherwise to be performed hereunder by Subtenant on behalf of Sublandlord. For
example, Sublandlord shall at all times keep in full force and effect all
insurance required of Sublandlord as Subtenant under the Prime Lease.



--------------------------------------------------------------------------------

No representations or warranties made in the Prime Lease by Prime Landlord to
Sublandlord shall be incorporated into this Sublease as having been made by
Sublandlord to Subtenant.

28.3. Except as otherwise expressly provided herein, Subtenant shall perform all
affirmative covenants and shall refrain from performing any act which is
prohibited by the negative covenants of the Prime Lease, where the obligation to
perform or refrain from performing is by its nature imposed upon the party in
possession of the Sublease Premises. If practicable, Subtenant shall perform
affirmative covenants which are also covenants of Sublandlord under the Prime
Lease at least five (5) calendar days prior to the date when Sublandlord’s
performance is required under the Prime Lease. Upon at least two (2) days
advance written notice (except in case of emergency in which case advance notice
shall not be required), Sublandlord shall have the right to enter the Sublease
Premises to cure any default by Subtenant under this Section 28.3. No
representations or warranties made in the Prime Lease by Sublandlord, as tenant
thereunder, to Prime Landlord shall be incorporated into this Sublease as having
been made by Subtenant to Sublandlord.

28.4. Sublandlord shall not agree to an amendment to the Prime Lease which might
have a materially adverse effect on Subtenant’s occupancy of the Sublease
Premises or its use of the Sublease Premises for their intended purposes, unless
Sublandlord shall first obtain Subtenant’s prior written approval thereof, which
approval shall not be unreasonably withheld, conditioned or delayed.

28.5. Sublandlord hereby grants Subtenant the right to receive all of the
services and benefits with respect to the Sublease Premises which are to be
provided by Prime Landlord under the Prime Lease. Sublandlord shall have no duty
to perform any obligations of Prime Landlord which are, by their nature, the
obligation of an owner or manager of real property. For example, Sublandlord
shall not be required to provide the services or repairs which Prime Landlord is
required to provide under the Prime Lease. Sublandlord shall have no
responsibility for or be liable to Subtenant for any default, failure or delay
on the part of Prime Landlord in the performance or observance by Prime Landlord
of any of its obligations under the Prime Lease, nor shall such default by Prime
Landlord affect this Sublease or waive or defer the performance of any of
Subtenant’s obligations hereunder except to the extent that such default by
Prime Landlord excuses performance by Sublandlord under the Prime Lease.
Notwithstanding the foregoing, the parties contemplate that Prime Landlord
shall, in fact, perform its obligations under the Prime Lease and in the event
of any default or failure of such performance by Prime Landlord, Sublandlord
agrees that it will, upon notice from Subtenant and provided that no Event of
Default by Subtenant then exists, make demand upon Prime Landlord to perform its
obligations under the Prime Lease and, provided that Subtenant specifically
agrees to pay all costs and expenses of Sublandlord and provide Sublandlord with
security reasonably satisfactory to Sublandlord to pay such costs and expenses,
Sublandlord will take appropriate legal action to enforce the Prime Lease.

28.6. Notwithstanding anything to the contrary set forth in this Sublease,
Sublandlord shall have no obligation to exercise any rights of renewal,
extension, expansion, contraction, first refusal, termination or other similar
rights Sublandlord may have under the Prime Lease.

28.7. Sublandlord shall provide Subtenant with a copy of any notice of default
under the Prime Lease received by Sublandlord promptly following receipt
thereof.

29. Additional Services. Sublandlord shall cooperate with Subtenant to cause
Prime Landlord to provide services required by Subtenant in addition to those
otherwise required to be



--------------------------------------------------------------------------------

provided by Prime Landlord under the Prime Lease. Subtenant shall pay Prime
Landlord’s charge for such services as Additional Rent promptly after having
been billed therefore by Prime Landlord or by Sublandlord. If at any time a
charge for such additional services is attributable to the use of such services
by both Sublandlord and Subtenant, the cost thereof shall be equitably divided
between Sublandlord and Subtenant. Sublandlord represents that there are no
additional charges by Prime Landlord for 24/7 access and HVAC to the Sublease
Premised other than normal utility costs to the utility suppliers associated
therewith.

30. Brokerage. Each party warrants to the other that it has had no dealing with
any broker or agent in connection with this Sublease other than the Broker
specified in Section 1.17, whose commission shall be paid by Sublandlord, and
covenants to pay, hold harmless and indemnify the other party from and against
any and all costs (including reasonable attorneys’ fees), expense or liability
for any compensation, commissions and charges claimed by any other broker or
other agent with respect to this Sublease or the negotiation thereof on behalf
of such party.

 

  31. [Intentionally omitted.]

32. Strict Performance. Failure by Sublandlord in any instance to insist upon
the strict performance of any one or more of the obligations of the Subtenant
under this Sublease, or to exercise any election herein contained or acceptance
of payment of any kind with knowledge of a default by the Subtenant, shall in no
manner be or be deemed to be a waiver by Sublandlord of any defaults or breaches
hereunder or of any of its rights and remedies by reason of such defaults or
breaches, or a waiver or relinquishment for the future of the requirement of
strict performance of any and all of the Subtenant’s obligations hereunder.
Further, no payment by Subtenant or receipt by Sublandlord of a lesser amount
than the correct amount of Basic Rent and/or Additional Rent due hereunder shall
be deemed to be other than a payment on account, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
to effect or evidence an accord and satisfaction, and Sublandlord may accept any
checks or payments as made without prejudice to Sublandlord’s right to recover
the balance or pursue any other remedy in this Sublease or otherwise provided at
law or in equity.

33. Subtenant’s OFAC Representations. Subtenant is now and will in the future
be, in compliance with U.S. Executive Order 13224 (“Order”) and no action,
proceeding, investigation, charge, claim, report or notice has been filed,
commenced or threatened against Subtenant alleging any failure to so comply.
Subtenant has no knowledge or notice of any fact, event, circumstance, situation
or condition which could reasonably be expected to result in (i) any action,
proceeding, investigation, charge, claim, report or notice being filed,
commenced or threatened against any of them alleging any failure to comply with
the Order, or (ii) the imposition of any civil or criminal penalty against any
of them for any failure to so comply. Neither Subtenant nor its partners are
included in the OFAC List set forth in the Order or 31 CFR Ch V (Part 595)
Appendix A.

34. Sublandlord’s Liability. The liability of Sublandlord for any breach or
default by Sublandlord under this Sublease, or otherwise for whatever reason
regarding this Sublease or the Sublease Premises, whether such liability is in
contract, tort or otherwise, shall, in each instance, be limited to an amount
equal to the lesser of (y) $2,000,000 and (z) the then remaining Basic Rent
payable by Subtenant under the Sublease (without regard to the Renewal Term),
and, subject to the foregoing, Subtenant agrees to look solely to Sublandlord’s
interest in the Sublease Premises. No other property or assets of Sublandlord or
its partners or principals, disclosed or undisclosed, shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Subtenant’s
remedies under or with respect to this Sublease, the relationship of



--------------------------------------------------------------------------------

Sublandlord and Subtenant hereunder or Subtenant’s use or occupancy of the
Sublease Premises. Neither Sublandlord nor any person or entity comprising,
owning or affiliated with Sublandlord shall have any personal liability with
respect to this Sublease.

35. Attorneys’ Fees. In the event of any litigation between Sublandlord and
Subtenant regarding the interpretation or enforcement of any provision of the
Sublease, the prevailing party in such litigation shall, upon the entry of a
final order of a court of competent jurisdiction adjudicating such prevailing
party’s claim, be entitled to an award of all counsel’s fees reasonably and
necessarily incurred in the prosecution or defense of such litigation.

 

  36. Miscellaneous.

36.1. Severability. If any provision of this Sublease or the application thereof
to any person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Sublease and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

36.2. Time of the Essence. It is expressly agreed that time is of the essence as
to each and every one of Subtenant’s obligations set forth herein. Except as
otherwise expressly stated in this Sublease, all time periods calculated in this
Sublease shall be based on calendar days.

36.3. Entire Agreement. It is expressly agreed by Subtenant, as a material
consideration for the execution of this Sublease, that this Sublease, with the
specific references to extrinsic documents, is the entire agreement of the
parties; that there are, and were, no verbal representations, warranties,
understandings, stipulations, agreement or promises pertaining to the subject
matter of this Sublease or of any expressly mentioned extrinsic documents that
are not incorporated in writing in this Sublease.

36.4. Amendment. This Sublease may not be altered, waived, amended or extended
except by an instrument in writing signed by Sublandlord and Subtenant and, if
required by the terms of the Prime Lease, by the Prime Landlord.

36.5. Governing Law. This Sublease shall be governed by the laws of the State of
Maryland.

36.6. Counterparts. This Sublease may be executed in any number of counterparts,
each of which (together or separately) shall be an original, but all of which
shall constitute one instrument; and such counterparts may be delivered by
facsimile or other electronic transmission with original signature pages to
follow reasonably promptly, each of which shall be deemed an original until the
receipt of the originally executed counterpart.

36.7. Defined Terms. Any capitalized terms used herein but not defined herein
shall have the respective meanings ascribed to such terms in the Prime Lease.

 

  37. Additional Provisions.

37.1. Parking. In addition to the sublease of the Sublease Premises, Subtenant
shall be entitled to use, on an unreserved basis, approximately 3.8 parking
spaces of each 1,000 rentable square feet of the Sublease Premises. Such parking
shall be provided in the parking deck and on the surface parking lots that serve
the Building and shall be provided for Subtenant through



--------------------------------------------------------------------------------

the Sublease Term on an unreserved, first-come, first-served basis, without any
dedicated monthly parking charge. Sublandlord shall have no liability to the
Subtenant for its inability to furnish parking at the ratio specified in this
Section 37.1, nor shall Sublandlord have any liability whatsoever with respect
to any claims by Subtenant or Subtenant’s invitees with respect to any loss or
damage.

37.2. Subtenant Termination Option. Subtenant shall have the one time right to
terminate this Sublease, as of October 31, 2015 (the “Early Termination Date”),
provided that (w) the Prime Contract (as defined below), that is being served by
the occupants in the Building, is terminated prior to such early termination
date, (x) Subtenant gives Sublandlord irrevocable written notice of its election
to terminate this Sublease on or prior to October 31, 2014 (TIME SHALL BE OF THE
ESSENCE WITH RESPECT TO SUCH DATE), (y) Subtenant is not in default of its
obligation to pay any Basic Rent, Additional Rent or other amounts due hereof as
of the Early Termination Date and (z) Subtenant pays to Sublandlord, at the time
of written notice, an amount equal to the sum of (i) the then unamortized
portion of Sublandlord’s Sublease transaction costs (limited reasonable legal
fees and brokerage commissions and calculated using an interest rate of eight
percent (8%)) and (ii) four (4) monthly installments of Basic Rent (at the rate
payable as of the Early Termination Date). Subtenant shall surrender the
Sublease Premises on or before the Early Termination Date, in accordance with
the provisions of Section 17. The provisions of this Sublease which by their
terms are intended to survive expiration of the Sublease Term shall so survive.
As used herein, the term “Prime Contract” shall mean that certain contract known
as the Centers for Medicaid and Medicare Services (CMS) Development Effort
Consolidation Contract (DECC) with a start date of 8 November 8, 2010.

37.3. [Intentionally omitted.]

37.4. Signage. Subtenant, at Subtenant’s sole cost, shall be permitted to
install an illuminated sign on the top spandrel of the exterior façade of the
Building in the same location and of the same general dimensions of the existing
Integral Systems sign. Such sign shall be subject to (a) the reasonable approval
of Sublandord and, if applicable, Prime Landlord, (b) the terms and conditions
of the Prime Lease and (c) all applicable codes, covenants and restrictions.
Sublandlord shall, at Sublandlord’s sole cost and expense, remove its sign in
the Building lobby and replace such sign with a smaller sign (exact size and
location to be determined) behind the reception desk. Upon expiration or early
termination of the sublease, Subtenant, at Subtenant’s sole cost and expense,
shall be responsible for removing all interior and exterior Subtenant signs and
repairing any damage caused by such installation. In addition, at the time
Subtenant installs its sign on the exterior façade of the Building, Subtenant
shall remove Sublandlord’s existing exterior signage; and, within 30 days after
receipt of written demand therefor (together with supporting documentation),
Sublandlord shall reimburse Subtenant the reasonable cost and expense of the
removal of Sublandlord’s existing exterior signage. Sublandlord, at
Sublandlord’s sole cost and expense, but subject to the terms and conditions of
the Prime Lease, shall be permitted to design, permit and install a monument
sign that displays the Sublandlord’s name and logo in close proximity to the
front entrance of the Building; provided, however, that Subtenant shall have the
right to reasonably approve the design and location of Sublandlord’s logo and
its proximity to the front entrance of the Building. Each of Sublandlord and
Subtenant shall be entitled to install its logo behind the reception desk,
provided (w) such logos are of comparable size, (x) the design, location and
method of installation of Subtenant’s logo and Sublandlord’s logo shall be
subject to the reasonable approval of the other and (z) the same is in
compliance with the Prime Lease.

37.5. Landlord’s Liens. Sublandlord waives and disclaims any and all rights to a
landlord or other statutory or common law lien upon the personal property of
Subtenant.



--------------------------------------------------------------------------------

37.6. Telecommunication Equipment. Subject to Prime Landlord’s prior written
approval, if required by the Prime Lease, Subtenant shall have the rights
granted to Sublandlord in Sections 56 of the Prime Lease. In addition to
Subtenant’s obligations under Section 17 of this Sublease, Subtenant shall
comply with all of the provisions of the Prime Lease.

37.7. Expansion Space Rights.

 

  (a) Subtenant shall have the right to sublease from Sublandlord that portion
(the “Expansion Space”) of the Building that does not constitute part of the
initial Sublease Premises (including Sublandlord’s portion of the Common Area
Space) at any time during the initial term of this Sublease by giving not less
than 6 months’ prior written notice thereof, provided (y) Sublandlord is then in
occupancy of the Expansion Space and as of the date of Subtenant’s intended
election, Sublandlord has not theretofor delivered to Subtenant a ROFO Notice
(as defined in Section 37.7) and (z) no Event of Default then exists hereunder.
Upon the giving of any such notice, provided the foregoing conditions are
satisfied, Sublandlord and Subtenant shall diligently negotiate, in good faith,
an effective date (the “Expansion Space Commencement Date”) for such expansion
of the Sublease Premises (which date (unless the parties shall otherwise agree)
shall not be earlier than the 6-month anniversary nor later than then 9-month
anniversary of the date on which Sublandlord receives notice of Subtenant’s
election under this Section 37.7(a)). Then, on the Expansion Space Commencement
Date: (i) the Expansion Space so subleased shall be added to and be deemed part
of the Sublease Premises for all purposes of this Sublease, (ii) the Basic Rent
for the Expansion Space shall equal the Basic Rent for the initial Sublease
Premises then in effect, (iii) the Sublease Share shall be increased as of such
date to one hundred percent (100%) and (iv) the Expansion Space shall be
delivered to Subtenant by Sublandlord in its then “as is” condition. For the
avoidance of doubt, from and after the Expansion Space Commencement Date,
Subtenant shall be responsible for all maintenance, repair and other obligations
of Sublandlord under the Prime Lease, including without limitation in respect of
the Common Area Space. If Subtenant exercises its option in respect of the
Expansion Space, Sublandlord and Subtenant shall endeavor to negotiate
satisfactory arrangements with Prime Landlord such that Subtenant shall have a
“direct lease” with Prime Landlord in respect of the Building; provided,
however, that, in such case, each of Sublandlord and Subtenant shall have the
right to determine, in its sole discretion, whether its respective arrangements
with Prime Landlord are satisfactory to it.

 

  (b)

Provided Subtenant is then in occupancy of the Sublease Premises and no Event of
Default exists hereunder, during the period (such period, the “Blackout Period”)
commencing on the date hereof and expiring on the 18-month anniversary of the
date hereof, Sublandlord agrees that it shall not sublet the Expansion Space to
any Person other than (i) Subtenant or (ii) an affiliate of Sublandlord
(provided that the rights of any such affiliate to sublet the Expansion Space
shall be subject to the rights of Subtenant under Section 37.7(a)). After the
expiration of the Blackout Period, if Sublandlord in good faith intends to
market any of the Expansion Space, Sublandlord shall first deliver a notice (the
“ROFO Notice”) to Subtenant stating such intention. For the 90-day period (the
“ROFO Period”) commencing on the first day following Sublandlord’s delivery of
the ROFO Notice, Subtenant shall have the one-time, exclusive right (the



--------------------------------------------------------------------------------

 

“ROFO Right”) to sublease the Expansion Space in accordance with the terms of
this Section 37.7(b), provided no Event of Default then exists hereunder.
Subtenant may exercise its ROFO Right only by giving written notice thereof
prior to the expiration of the ROFO Period (TIME SHALL BE OF THE ESSENCE WITH
RESPECT TO SUCH DATE). In the event Subtenant duly exercises its ROFO Right
hereunder, Subtenant shall be deemed to have duly made an election to sublet the
Expansion Space under Section 37.7(a), mutatis mutandis.

Notwithstanding anything herein to the contrary, Subtenant’s rights under this
Section 37.7 shall be null and void, if at the time Subtenant seeks to make an
election under this Section 37.7 or Sublandlord gives a ROFO Notice, either
(i) this Sublease shall not be in full force and effect or (ii) there shall
exist an Event of Default hereunder.

37.8. Renewal Term. Subtenant shall have the option (“Renewal Option”) to extend
the Sublease Term through March 31, 2020 (the period from the initial Expiration
Date through and including such date, the “Renewal Term”), provided that
(x) this Sublease shall not have been previously terminated, (y) unless waived
in writing by Sublandlord, no Event of Default exists (i) on the date Subtenant
gives Sublandlord written notice (“Renewal Notice”) of Subtenant’s election to
exercise such Renewal Option and (y) on the initial Expiration Date and
(z) Subtenant shall have given Sublandlord irrevocable written notice of its
election not less than 12 months’ prior to the initial Expiration Date (TIME
SHALL BE OF THE ESSENCE WITH RESPECT TO SUCH DATE). The Renewal Option may be
exercised with respect to the entire Premises only. Time is of the essence with
respect to the giving of the Renewal Notice. If Subtenant exercises the Renewal
Option, the Renewal Term shall be upon the same terms, covenants and conditions
as those contained in this Sublease, including without limitation adjustments to
the rate of Basic Rent pursuant to Section 1.11.

37.9. Security; Key Cards.

 

  (a) Sublandlord shall provide electronic card-key access for the Building and
the Sublease Premises, using the Building’s existing security system; provided,
however, that Subtenant shall have the right, upon 30 days’ prior written
notice, to install and commence use of its own security system in respect of the
Sublease Premises and, in such event, each of Sublandlord and Subtenant shall
cooperate with the other to effectuate a smooth transition from the then shared
security system to Subtenant’s own security system. For the avoidance of doubt,
the installation by Subtenant of its own dedicated security system shall be
deemed an Alteration and the provisions of this Sublease relating to Alterations
shall apply.

 

  (b)

The following provisions shall apply to the use by Subtenant of the Building’s
existing security system: Subtenant shall reimburse Sublandlord for the actual
costs of all electronic card keys furnished for Subtenant’s use. Subtenant shall
be responsible for the costs of any modifications to the Building’s existing
security system necessary for Subtenant’s use or requested by Subtenant and
shall reimburse Sublandlord for any costs incurred by Sublandlord in connection
therewith. Subtenant shall reimburse Sublandlord for its proportionate share of
the costs and expenses associated with the operation and maintenance of the
security system. Subtenant hereby agrees to keep any key cards provided to
Subtenant in Subtenant’s possession and control at all times until required or
requested to surrender the same, and in no event shall Subtenant lend or
otherwise transfer any of its key cards to any person other than Subtenant’s



--------------------------------------------------------------------------------

 

employees, program contractors or subcontractors or consultants. In the event
Subtenant shall lose or misplace any key card, or in the event any of
Subtenant’s key cards shall be stolen, Subtenant shall immediately notify
Sublandlord after acquiring knowledge thereof. Subtenant further agrees that it
shall immediately notify Sublandlord of the termination or separation of any
employee, contractor, subcontractor or consultant previously issued a key card
so that such key card may be promptly de-activated. Subtenant hereby
acknowledges that the key cards key are and shall remain the property of
Sublandlord (or the operator/service provider of the security system, as the
case may be), and Subtenant agrees to return the same to Sublandlord upon the
expiration (or sooner termination) of this Sublease (or any earlier date on
which the operator/service provider of the security system is entitled to
de-activate said key cards in accordance with the applicable security system
contract).

[The remainder of this page is intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have respectively executed this
Sublease as of the day and year first above written.

 

WITNESS:     SUBLANDLORD:     INTEGRAL SYSTEMS, INC.

 

    By:  

/s/ Christopher B. Roberts

      Name: Christopher B. Roberts       Title:   Chief Financial Officer
WITNESS:     SUBTENANT:     COMPUTER SCIENCES CORPORATION

 

    By:  

/s/ Robert Croker

      Name: Robert Croker       Title:   Vice-President, Finance &
Administration